DECISION
The application of the above-named defendant for a review of the sentence of 30 years, imposed on August 5, 1964, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be reduced to 20 years.
The reason for the above decision is that while the prisoner does have one prior felony conviction for grand larceny in Mississippi, after considerable discussion it was thought best to treat him the same as his younger brother, Elzie Dee Clark, particularly in view of the fact that his sentence of 30 years for robbery is almost three times the average sentence for the crime. Additionally, the State of Nevada has filed a detainer against the prisoner and it further appears that his prison record states that he is very dependable and responsible, that his work i's superior, and his general conduct is excellent.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip Duncan, Paul G. Hatfield.
The action taken herein is not to be construed as being any indication whatever that the Sentence Review Division feels the same should influence, in. any way, any other official, Board or person.